           Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 1 of 49
           ::J UNIVERSAL
           0. POSTAL
           ::J UNION
                                                                                                   . FILED
                                                                                                  DlSTPiCT C                 r
                                                                                           lfll9 MAR Ill p 2: 55

International Bureau                                             Mr D Mark Jones
Weltpoststrasse 4
PO Box 312                                                       Clerk of Court            .
3000 BERNE 15                                                    United• States
                                                                          •
                                                                                 District CoUnt7ofy
                                                                                               -  ~
                                                                                                    r-t-1::-   i;"i:;:-~--
                                                                                                    ~._, L. ,. 1\ • \
SWITZERLAND                                                      the District of Utah
T +41 313503111
F +41 313503110                                                  351 South West Temple, Rm. 1. 100
www.upu.int                                                      SALT LAKE CITY, UTAH 84101
                                                                 UNITED STATES OF AMERICA
Contact: Ms Melony MORGAN
T +41 313503215
melony.MORGAN@upu.int
                                                                 Berne, 8 March 2019




Reference:      0006/DAJ

Subject:        Summons in a civil action


Dear Mr Jones,

Reference is made to your letter dated 26 September 2018, which enclosed a summons in the case of "James
and Deborah Seaver, as parents and heirs of G.S., deceased v. The estate of Alexandre Cazes, deceased, a
citizen of Canada, former doing business as ALPHABAY; the TOR Project, Inc., aka the Onion Router, a
Massachusetts non-profit corporation; China Postal Express & Logistics Company aka China Post aka China
Courier Services Cooperation, a Chinese corporate or government entity; and EMS Cooperative dba Express
Mail Service, a foreign entity". The summons was received by the Universal Postal Union (UPU) from the
United States District Court for the District of Utah through the intermediary of the Tribunal regional de Berne-
Mittelland.

The summons states that a lawsuit has been filed against the EMS Cooperative, a body of the UPU, and
names it as a Defendant in the above case. The summons also calls on the EMS Cooperative to serve to the
plaintiff in the matter an answer to the complaint set out in the summons, or a motion under Rule 12 of the
Federal Rules of Civil Procedure, within 21 days of service of the summons.

By way of the present letter, the UPU takes this opportunity to clarify that, as an intergovernmental organization
and specialized agency of the United Nations, and pursuant to Title I, Section 2 of the International
Organizations Immunities Act of 1945 as well as Executive Order 10727 - Designating the Preparatory
Commission of the International Atomic Energy Agency, the International Atomic Energy Agency and the
universal Postal Union as Public International Organizations Entitled to Enjoy Certain Privileges, Exemptions
and Immunities, the UPU enjoys on the territory of the United States of America immunity from every form of
legal process, except insofar as the UPU has expressly waived such immunity. We would note that the UPU
has not expressly waived its immunity in respect of this matter. Furthermore, the aforementioned legislation
prescribes that the property and assets of the UPU are immune from search, requisition, confiscation,
expropriation and any other form of interference, whether by executive, administrative, judicial or legislative
action.

Moreover (and without prejudice to the fundamental considerations outlined above), we may take this
opportunity to note that the so-called "EMS Cooperative" is merely an internal body established by the UPU's
Postal Operations Council; consequently, such a body is not a legal entity per se nor does it possess any
requisite legal capacity to institute proceedings or have such proceedings instituted against it within the
meaning of the aforementioned Act. In addition, the aforementioned body is not a designated operator
           Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 2 of 49
                                                       2

responsible for the operation of postal services and fulfilment of related obligations arising out of the Acts of
the UPU as defined under article 1bis.1.1.7 of the UPU's Constitution.

Strictly for informational purposes, we may also take this opportunity to emphasize that responsibility for the
adoption and implementation of international postal rules falls solely under the purview of UPU member
countries and their designated operators. More specifically, the Universal Postal Convention (one of the Acts
of the Union defined in article 22 of its Constitution), as the international treaty which embodies the rules
applicable throughout the international postal services defined therein, provides in its article 8 that UPU
member countries and their designated operators shall observe the security requirements defined in the UPU's
security standards, and adopt and implement a proactive security strategy. Core components of the
aforementioned strategy include, inter a/ia, compliance with requirements for providing electronic advance data
on postal items, and the exchange of information on maintaining safe and secure transportation and transit of
postal items between UPU member countries and their designated operators.

In view of the above elements, we must hereby reiterate that the UPU expressly asserts and maintains its
immunities in respect of the aforementioned matter. Accordingly, we respectfully request that the United States
District Court for the District of Utah take any appropriate steps to ensure that the privileges and immunities of
the UPU are duly maintained in respect of this legal action.

The UPU also takes this opportunity to respectfully request that any future communications addressed to the
Organization be duly transmitted through the United States Department of State, as the appropriate diplomatic
channel within the United States of America for the purpose of exchanges with United Nations system entities.

Alternatively, future communications addressed to Switzerland (where the UPU headquarters are located)
could be sent through the intermediary of the Permanent Mission of Switzerland to the United Nations Office
and to the other international organisations in Geneva, as the appropriate diplomatic channel on Swiss territory
for the purpose of exchanges with United_ Nations system entities.

In conclusion, we may note that the UPU has equally brought this matter (and associated correspondence) to
the attention of the aforementioned diplomatic instances for their information and any other action deemed
appropriate by the latter.


Yours sincerely,




 Copies:    United States Department of State

            Permanent Mission of Switzerland to the United Nations Office and to the other international
            organisations in Geneva

            Jones Waldo Holbrook & McDonough, P.C.
    Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 3 of 49
     Regionalgericht                                              LSI
     Bern-Mittelland

     Zivilabteilung
     Gerichtsprasidentin
     Sanwald



     Effingerstrasse 34                                           EMS Cooperative
     3008 Bern                                                    c/o Weltpostvereln
     Telefon 031 635 46 00
     Fax 031 634 50 65                                            Weltpoststrasse 4
     regionalgericht-zivil.bem@justice.be.ch                      Postfach 312
     www.justice.be.ch/regionalgerichte                           3000 Bern 15



     Verfahren Nr.: CIV 18 6557 KRL                                Bern, 5. November 2018


     Zustellung gerichtlicher oder aussergerichtlicher Schriftsti.icke auf Ersuchen elner
     a.uslandischen Behorde



     Sehr geehrte Darnen und Herren

     Im Auftrag des Obergerichts des Kantons Bern (Kantonale Zentralbehorde fur internationa-
     le Rechtshilfe) lasse ich Ihnen die beiliegenden Schriftstocke zustellen.
     In der Beilage erhalten Sie ausserdem die Angaben Ober den wesentlichen lnhalt der zu-
     zustellenden Schriftstocke.
     Beachten Sie bitte, dass wir zu dem vor dem auslandischen Gericht hangigen Verfahren
     keine Auskunfte oder Ratschlage erteilen konnen.



                                                                   Freundliche Grosse

                                                                   Regionalgericht Bern~Mittelland
                                                                   ZivUabteilung
                                                                   Die Gerichtsprasidentin:




     Beilagen:
     - zuzustellende Schriftstucke gem.ass Verzeichnis



I    Hlnweise:
     Eingaben mossen spatestens am letzten Tag der Frist beim Gericht eingerelcht oder zu dessen Handen der
     Schweizerischen Post oder einer schweizerlschen dip!omatischen oder konsularischen Vertretung Obergeben
     werden (Art. 143 Abs. 1 ZPO).
     Eingaben per Fax und E-Mail sind nicht rechtsgOltig und haben keine fristwahrende Wirkung.
     Unter best!mmten Voraussetzungen konnen Elngaben elektronlsch erfo!gen. Genauere Angaben hlerzu finden
     Sie auf der lntemetselte der Bemer Justiz (http://www.justice.be.ch/elektronische-eingaben).
     Bei Elngaben 1st jewells die Dossiemummer (CIV i 8 6557) anzugeben .




                                                     .....          _____
                                                             -.~---··           ,
           Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 4 of 49




                           Case 2:18·CVm00712-DB Document 7 Filed 09/26/18 Page 1 of 2

  AO 440 (Rev, 0(,,112) Summons in u Civil Action


                                           UNITED STATES DISTRICT COURT
                                                                     for the
                                                               District of Utah

    JAMES and DEBORAH SEAVER, as parents and                            )
              heirs of G.S., deceased,                                  )
                                                                       )
                                                                       )
                               l'/aintijf(.r)                          )
                                                                       )
                                    v.
Tha ESTATE of ALEXANDRE CAZES, deceased, a cltlzen of Canada,          )
                                                                               Civil Action No. 2:18-cv-00712-DB
formerly doing business as ALPHABAY; THE TOR PROJECT, INC., aka        )
THE ONION ROUTER, a Massachusetts non•profil corporation; CHINA
POSTAL EXPRESS & LOGISTICS COMPANY aka CHINA POST aka                  )
CHINA COURIER SERVICES CORPORATION, a Chinese corporate or             )
governmental entity; and EMS COOPERATIVE dba EXPRESS MAIL
~!;BYICE, a foreign entlly,__._ _ _ _ _ _ _ _ _ _ __                   )
                              Defe11dant(s)                            )

                                                         SUMMONS IN A CIVIL ACTION

 To: (Defendant's name and c1ddress) EMS Cooperative
                                     c/o Universal Postal Union
                                     Weipoststrasse 4
                                                3015 Elem
                                                Switzerland



            A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it)-, or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) ,,,,,,. you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federnl Rules of Civil Procedme. The answer or motion must be served on the plaintiff or plaintiffs attorney,
 whose name and address are: Jeffrey D. Gooch
                                       J. Angus Edwards
                                       Jones Waldo Holbrook & McDonough, P.C.
                                       170 S. Main Street, Suite 1500
                                       Salt Lake City, UT 84101
                                                USA

         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court,

                                                                                  D. Mark Jones



 Date:              09/26/2018
              Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 5 of 49




                             Case 2:18-cv-00712-DB Document 7 Filed 09/26/18 Page 2 of 2

    AO 440 (Rev, 06112) Summons ln u Civil Action (Page 2)

     Civil Action No. 2:18-cv-00712-DB

                                                                PROOF OF SERVICE
                         (1'1/is section sliould not be filed witil the court unless required by Fed. R. Civ. P. 4 (I))

               This summons for (11a111e of i11divldiwl and title, If any)
     was received by me on (dal~)

               0 I personally served the summons on the individual at (place)

                     -------------------- on                                          (date)
                                                                                                ---------
                                                                                                                        ; or

               0 ! left the summons at the individual's residence or usual place of abode with (name}
                                         , a person of suitable age and discretion who resides there,
              ------------------
              on   (dole)  , and mailed a copy to the individual's last known address; or
                            --------
               •   I served the summons on (name of individual)                       , who is
                                                                   ------------------
                designated by law to accept service of process on behalf of      (rw1111i af organl::alion)
                                                                                  011 (date}                            ; or
              ----------------------                                                            ---------
                0 I t'eturned the summons unexecuted because                                                                          ; 01'
                                                                             --------------------
                0 Other (specijj1):



                My fees arc$                            for travel and $                for services, for a total of$          0.00
                                                                             ------
                I declare under penalty of perjury that this information is true.


      Date:
                                                                                                Server's signal/Ire


                                                                                               Printed name and




                                                                                                 Se I've,· 's address




I     Additional information regarding attempted service, etc:




I
 Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 6 of 49




                                                                                           450 Seventh Ave.
Jyiorr:iingside                                                                            Tenth Floor
Iranslatlons                                                                               New York, NY 10123
                                                                                           (212) 643-8800

                             TRANSLATION CERTIFICATION



Date: September 28, 2018



To whom it may concern:

This is to certify that the attached translation from English into French is an accurate
representation of the document received by this office.

The document is designated as:

               e   (Issued) Summons for EMS Cooperative.pdf- French Translation

Emily Sanders, Project Manager in this company, attests to the following:

"To the best of my knowledge, the.aforementioned document is a true, full and accurate
translation of the specified document."




Signature of Emily Sanders




 CERT-07,12/05/2017,Ver.1                                    Global Solutions. Local Expertise.

                       www.morningtrans.com         lnfo@morningtrans.com
  Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 7 of 49




                  Affaire 2:18-cv-00712.-DB Document 7 depose le 26/09/18 Page 1 sur 2

AO 440 (Rev. 06/12) Assignation dans une action civile

                                  TRIBUNAL FEDERAL DES ETATS-UNIS
                                               Pour le
                                                   District de Utah

JAMES et DEBORAH SEA VER, en tant que parents                    )
                                                                 )
                                                                 )
                                                                 )
                Demandeur(s)                                     )
                                                                 )
                        v.                                       )         Action civile no. 2:18-cv-00712-DB
L'IMMOBILIER d'ALEXANDRE CAZES, decede,                          )
citoyen du Canada, anciennement ALPHABA Y ;                      )
THE TOR PROJECT, INC, alias THE ONION ROUTER,                    )
une societe a but non lucratif du Massachusetts ;                )
CHINE POSTAL EXPRESS & LOGISTICS COMPANY                         )
alias CHINA POST alias                                           )
CHINA COURIER SERVICES CORPORATION,                              )
une personne morale ou                                           )
une entite gouvemementale chinoise ;                             )
et EMS COOPER.A TIVE dba EXPRESS MAIL                            )
SERVICE, une entite etrangere.                                   )
                                                                 )
                DefendeurM                                       )

                                 ASSIGNATION DANS UNE ACTION ClVILE

A : (Nom et adresse du defendeur)        EMS Cooperative
                                         c/o Universal Postal Union
                                         We!poststrasse 4
                                         3015 Bern
                                         Suisse

        Un proces a ete intente contre vous.

         Dans les 21 jours suivant la signification de cette citation acomparattre (sans compter le jour ou vous l'avez
re9ue) - ou 60 jours si vous etes !es Etats-Unis ou un organisme americain, ou un dirigeant ou un employe des Etats-
Unis decrit dans Fed. R. Civ. P. 12 (a)(2) ou (3) - vous devez signifier au demandeur une reponse a la plainte ci-
jointe ou une requete en vertu de la regle 12 des Regles federales de procedure civile. La reponse ou la requete doit
etre signifiee au demandeur ou a son procureur, dont le nom et l'adresse sont :
                                           Jeffrey D. Gooch
                                           J, Angus Edwards
                                           Jones Waldo Holbrook & McDonough,
                                           C.P. 170 S. Main Street, Suite 1500
                                           Salt Lake City, UT 84101
                                           ETATS-UNIS

 Si vous ne repondez pas, un jugement par defaut sera rendu contre vous pour le redressement demande dans la
 plainte. Yous devez egalement deposer votre reponse ou votre requete aupres du tribunal.

 Date : 26/09/2018                       [Joint]                   D. Mark Jones
                                                                 . GREFF/ER DE LA COUR
                                                                     /Signature]
                                                                  Signature du greffier ou du sous~greffier
 Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 8 of 49




                                                                                        450 Seventh Ave.
Morpingside                                                                             Tenth Floor
1lc1.nslat1ons                                                                          New York, NY 10123
                                                                                        (212) 643-8800

                              TRANSLATION CERTIFICATION



 Date: September 28, 2018



 To whom it may concern:

 This is to certify that the attached translation from English into German is an accurate
 representation of the document received by this office.

 The document is designated as:

                ,..   (Issued) Summons for EMS Cooperative - German Translation

 Emily Sanders, Project Manager in this company, attests to the following:

 "To the best of my knowledge, the aforementioned document is a true, full and accurate
 translation of the specified document."




Signature of Emily Sanders




  CERT-07, 12/05/2017,Ver.1                                  Global Solutions. Local Expertise.

                         www.morningtrans.com       info@morningtrans.com
            Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 9 of 49




'   '


                              Fall 2: 18-cv-00712-DB Dokument 7 abgelegt 26.09.18 Seite 1 von 2
          AO 440 (R~v. 06!12) Vorladung In zivilrnchtlfcher Suche

                        BERZIRK.SGERICHT VEREINIGTE STAATEN
                                                                        fUr den
                                                                     Bezirk Utah
             JAMES und DEBORAH SEAVER, als Eltem
                       und Erben von G.S., verstorben,
                                   KHlger
                                    gegen
        Die ERBMASSE von ALEXANDRE GAZES, verstorben, eln            Civil Action No. 2: 18-cv-00712-DB
        Bilrger von Kamada, froher handellrnlbend 1mter ALPHABA Y;
        THE TOR PROJECT, INC., aka THE ONION ROUTER, aln
        Massachusetts gemalnnutzlg arbaltendes Unlemehman; CHINA
        POSTAL EXPRESS & LOGISTICS COMPANY aka CHINA
        POST aka CHINA COURIER SERVICES CORPORATION, elne
        chlneslsche Unlernehmens- oder Reglerungsorganisatlon; und
        EMS COOPERATIVE Handel lrelbend ala EXPRESS MAIL
        SERVICE, elna auslttndlscha Organisation.

                                                VORLADUNG IN ZIVILRECHTLICHER SACHE

          An:   (Numc und Anschrifl: des Beklngtcn)
                                                                          EMS Cooperative
                                                                          per Adresse
                                                                          Universal Postal Union
                                                                          Welpoststrasse 4
                                                                          3015 Bern Schweiz
        Eine Klage wurde gegen Sie eingereicht.

        lnnerhalb von 21 Tagen nach Zustellung dieser Vorladung an Sie (ohne den Tag, an dem Sie diese erhalten hnben)-
        oder 60 Tage, wenn Sie die Vereinigten Staaten oder eine Agentur der Vereinigten Stnaten oder ein Beamter oder
        Angestellter der Vereinigten Stnaten laut Bundesverfahrensordnung (Fed. R. Civ.) P. 12 (a) (2) oder (3) sind - mllssen
        Sie dem KIHger eine Antwort nufclie beigefllgte Beschwerde oder einen Antrag nach Regel 12 der
        Zivilprozessordnung des Bundes geben. Die Antwort oder der Antrag muss elem Anwalt des Kl!l.gers oder Kliigers
        zugestellt werden,
        dessen Name und Adresse sine!:
                                                                 Jeffrey D. Gooch
                                                                 J. Angus Edwards
                                                                           Jones Waldo Holbrook & McDonough, P.C.
                                                                           170 S. Main Street, Suite 1500
                                                                           Salt Lake City, UT 84101 Verelnlgte Staaten
        Wenn Sie nicht antworten, wird fllr die in der Klage geforderte Abhilfe ein Versliumnlsurteil gegen Sic gef'Jllt.
        Sie milssen !hre Antwort oder l11ren Antrag auch beim Gericht einreichen.
                                                                  D. Mark Jones
        Datum: 26.09.2018                                                  {Signature]
                                                                          Unterschrift des Gerichtsschrnibers oder stel!vertretenden
                                                                          Gerichtsschreibers
                                        [Emblem: Bezlrksgerlcht Vereinigte Staaten, Bezirk Utah, Vorladung]
Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 10 of 49




                                                                                                                                                                                              ;
                             SUMMP.R~ OE tl"HE t>OEUMENli liO BE .SERUED
                                                        ELEMENTS IBSSENIFIEI...S DE L:'.IXGJE


                            Convention on the Service Abroad of Judicial and Ext.rajudicial Documents in
                 Civil or Commercial Matters, signed at The Hague, the 15th of November 1965 (Article 5, fourth
                                                                    paragraph).
                             Convention relative a la signification et ii la notification a l'atranger des eotea Judicialres ou
                             extrajudioialres en metlere oivila ou commerclale, signae a La Haye le 15 novembre 1965
                                                                   (article 5, allnea 4).

                 ··N'ame and address of the requesting authority:                          Jeffrey D. Gooch
                  Norn et adresse de l'autorlte requerante :                               C. Michael Judd
                                                                                           170 South Mein Street, Suite 1500
                                                                                           Salt Lake City, Utah 84095
                                                                                           Email:.mjudd@Joneswaldo.com                                                     , ..

                                                                                                                                                                               .
                 ""j:farticulars of the parties•:                                         James Seaver and Deborah Seaver (Plaintiffs)
                  ldentlla des parties• :                                                 The Estate of Alexandre Cazes d/b/a AlphaBay (Deferid:ant)
                                                                                          The TOR Project, Inc. (Defendant)                         .
                                                                                          China Postal Express & Logistics Company (Defendant)
                                                                                          EMS Cooperative·dlb/a Express Mail Service (Defenda.nt)
                   • II appropriate, ldanuty and address of !110 parnon Interested In the transmission of Iha document
                     $'11 y a llou, loonut• •t •dre••• do I• poroor,no lnt!\rnaaoo It la ltlln&rnl••lon do 1'ntlo


                 0      JUDICIAL DOCUMENT""
                        ACTE JUDICIAIRE••

                   Nature and purpose ortfii document:                                   The summons notlflos tti,, oofonitantof Ila obllg,{Hon lci'answer or olliar,,ise'
                   Nature et objet de l'acte :                                           raopond to Iha complaint wilhln 21 days?' service.                            . ,:"

                                                                                         The complalnl notifies the defendant of Iha natura of.the plalnlift's claims
                                                                                         and tf1<l plelnilfr• domand for tellef.       ,                              ..
                 -Natura and purpose of the proceedings and,                Defendants' Involvement In lhe.ll4sl11ess of markeUng,
                  when appropriate, tho amount In dispute:                  distributing, eelllng, shipping, an·d transporting synthetic
                  Nature et objet de l'Jnstance, le cas echeant, le montant oplolds lad to the death of Plalntlffs' 13-yeer,old son and
                  du lltlge:                                                resulted in damages In excess of $10,00,0,000 (USi.
                  Data and Place for entering appearance••:                 NIA
                  Date et lieu de la comparutlon.. :
                                                                                    ,.
                  Court which has givonjuclgment••:                                      NIA
                                                                                                                           ·.                      ,.
                  Juridlction qui a rendu la declslon.. :

                                                                                                                 .,,,···                                  ......           '
                  Date of judgment••:                                                    NIA
                  Date de la decision••:


                  Time limits stated in the dc:rnument"*:                            · NI 1111Swefor other response mu&foo siiivedwflhln 21 days of .Iha dateof
                                                                                       sef\1100 Of procasu and must be filed 1'11111 Iha court Within a' reasonable
                  Indication des delala flguranl dans l'acle.. ;
                                                                                     Ume lllaraafia<\



                 · ••'1r appropliale / ,·11 ya lieu


                 •      EXTRAJUDICIAL DOCUMENT""
                        ACTE EXTRAJUDICIAIRE..

                  Nature and purpose of the document:                                NIA
                  Nature el objet de l'acle :


                  Time-limits stated in the document"•:                              NIA
                  Indication des delals flgurant dans l'acle.. :


                 "'•• Jr appropriate I ,•11 y u llau
                                                                                                                                -•=w=,.,,_,,,,,~, •--•=
                                                                                                                                                                   --~··---

 .. -...1.--..                                                                              «««<-:-:::<.'-.'\~                                                                     ,,..,..,


          Pormanent Bureau July 2017
Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 11 of 49




             Case 2:18-cv-00712-DB Document 2 Filed 09/07/18 Page 1 of 11




JEFFREY D. GOOCH (7863)
J. ANGUS EDWARDS (4563)
JONES WALDO HOLBROOK & MCDONOUGH, P.C.
170 South Main Street, Suite 1500
Salt Lake City, Utah 84101
Tel.: (801) 521-3200
jgooch@joneswaldo.com
aedwards@joneswaldo.com
Attorneysfor the Plaintif.f.~

                         IN THii:: UNl'l'ltD STATl~S DISTRICT COURT
                                FOR THE DISTRICT OF UTAH
                                       CENTRAL DIVISION

 JAMES SEA VER and DEBORAH
 SEAVER, as parents and heirs ofG.S.,
 deceased,
               Plaintiffs,
 v.
                                                                COMPLAINT
 The ESTATE of ALEXANDRE CAZES,
                                                            (,JURY DEMANDED)
 deceased, a citizen of Canada, formerly
 doing business as ALPHABA Y; THE TOR
 PROJECT, INC. aka THE ONION
 ROUTER, a Massachusetts non-profit                                Case No.:
 corporation; CHINA POSTAL EXPRESS
 & LOGISTICS COMPANY aka CHINA                                      Judge:
 POST aka CHINA COURIER SERVICES
 CORPORATION, a Chinese corporate or
 governmental entity; and EMS
 COOPERATIVE dba EXPRESS MAIL
 SERVICE, a foreign entity,
               Defendants.

              COME NOW the Plaintiffs, by and through Jeffrey D. Gooch of Jones Waldo, and
hereby complain of Defendants and allege as follows:
                                          I. PARTIES
       1.     Plaintiffs James and Deborah Seaver are residents of Summit County, Utah, and the
parents and heirs of G.S., deceased.



 1480538.3
 Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 12 of 49




               Case 2:18-cv-00712-DB Document 2 Filed 09/07/18 Page 2 of 11




         2.    Defendant AlphaBay is a foreign business founded in 2014 by a Canadian citizen,

Alexandre Cazes, with his principal place of business in Thailand, until Mr. Cazes killed himself

during July 2017. Pdor to the cessation of operations in July 2017, AlphaBay did business within

the State of Utah by selling products through a stream ofcommerce that ended in Summit County,

Utah.

         3.    Defendant The Tor Project, Inc. aka The Onion Router ("TOR") is a Massachusetts

corporation with its principal place of business in Noiton, Massachusetts.

         4.    Defendant China Post Group Corporation (t:j:l[*.lctl~l5c~B!J£;-'i51) aka China Post aka

China Postal Express & Logistics Company aka China Courier Services Corporation has its

principal place of business in Beijing, China, and may be partly or wholly owned by the Chinese

government.

         5.    Defendant EMS Cooperative dba Express Mail Service ("EMS") is a foreign

organization providing global delivery services. EMS utilizes a mailing address in Berne,

Switzerland.

                                 H. JURISDICTION AND VENUE

         6.    The amount of controversy in this matter exceeds $75,000 exclusive of interest and

costs.

         7.    This Court has original jurisdiction pursuant to 28 U.S.C. §1332(a)(2).

         8.    All the Defendants have business contracts within the State of Utah, including by and

through their distributors, because of sales of their products or their delivery of these products in

the State of Utah to be used within the State of Utah.

                    UL FACTS COMMON TO ALL CLAIMS FOR RELIEF

         9.    This action is the result of the death ofG.S., a 13 year~old boy, on September 11, 2016.

         10.   G.S. 's death was caused by ingesting the illicit drug U~47700.



                                             COMPLAINT
                                                    2
1480538.3
Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 13 of 49




            Case 2:18-cv-00712-DB Document 2 Filed 09/07/18 Page 3 of 11




      11.    Numerous drug labs in China manufacture and sell U-47700 using a patent obtained
by the creator of U-47700, Jacob Szmuszkovicz.
      12.    IfU-47700 is manufactured to the exact specifications of its publicly available patent
it is purportedly seven and a half times more potent than morphine.
      13.    From 2014 to July 2017, the AlphaBay website was the largest dark web market selling
controlled substances and illicit drugs, including substances and drugs manufactured in China.
      14.    The AlphaBay website provided anonymity to its users engaged in illicit commerce
by being accessible only through The Onion Router ("TOR'') network of computers.
      15.    TOR only transacted business using cryptocurrencies or digital currencies and
concealed IP addresses. Cryptocurrencies such as Bitcoin, Monera and Ethereum operate entirely
on a decentralized peer-to-peer network, do not exist in a physical form, and are designed to be
anonymous. Cryptocurrency payments are recorded on a public ledger that is maintained by peer-
to-peer verification, known as the "Blockchain."
      16.    On information and belief, shmtly before G.S.'s death, two of his friends, minor
children C.S. and J.A., purchased U-4770 from China using AiphaBay,
      17.    On information and belief, at the time C.S. and J.A. purchased U-47700, it was not
listed as a Schedule I controlled substance by the US Drug Enforcement Administration ("DEA").
      18.    During late 2016, the DEA listed U-4 7700 as a Schedule I controlled substance making
it illegal to manufacture, purchase, distribute, or possess U-47700.
      19.    At the time U-47700 was purchased from China by C.S. and J.A., it was, or should
have been, a Schedule I controlled substance, since it was many times more potent than morphine
and caused numerous deaths during 2016.
      20.    Chinese producers distribute UA7700 into the United States using the same method
as other fontanyl products. The United States Senate has recently investigated the distribution of



                                            COMPLAINT
                                                3
[480538.3
 Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 14 of 49




             Case 2:18-cv-00712-DB Document 2 Filed 09/07/18 Page 4 of 11




illicit fentanyl. U.S. Senate Committee on Homeland Security and Governmental Affairs,
Cornbatting the Opioid Crisis: Exploiting the Vulnerabilities in International Mail.

       21.    U-47700 is a chemical pseudonym for a fentanyl product. Id. at 31.

       22.    According to the DEA, China is the primary source of supply for fentanyl and

customers can purchase it from Chinese laboratories online (the "Sellers") that are shipped via

mail services. Id. at 1.

       23.   The Sellers prefer to be paid through cryptocurrencies such as Bitcoin, which offers a

certain level of anonymity. Id. at 2.

       24.   The preferred method of shipment of fentanyl products by the on line sellers is EMS,

a global delivery service through each member country's postal operations. Id.

       25.   The United States is a member of the 1874 treaty which created the Universal Postal

Union. As a member, the United States has designated the USPS as the operator obligated to accept

packages from China through the EMS global network. Id. at 5. Specifically, when packages are

sent by China Post to the United States they pass through an international service center at one of

five airports in the United States and are delivered by the USPS. Id. at 3--5.

       26.   After the September 11 terrorist attacks, the Trade Act of 2002 required express

consignri1ent operators ("ECOs"), including FedEx and UPS, to collect security information for all

packages shipped through their networks. Id. at 6.

       27.   Unlike the ECOs, the USPS relies on foreign postal service operators to collect

security information on internationally shipped packages that USPS delivers domestically. Id. at 7.

       28.   Because of the security~information collection requirements for ECOs, all

international online sellers of fentanyl prefer to avoid detection of their shipments of fentanyl by

shipping their purchases through EMS. Id. at 8.

      29.    Prior to G.S.'s death, China Post, EMS, and USPS knew that Chinese online sellers

were shipping fentanyl products to Americans using their services.

                                           COMPLAINT
                                                  4
1480538.3
Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 15 of 49




            Case 2:18-cv-00712-DB Document 2 Filed 09/07/18 Page 5 of 11




      30.    The shipment services provided by China Post, EMS, and USPS were essential and
integral for the online sellers of fentanyl in China to distribute U-47700 in the United States.
      31.    On information and belief: at 1:46 p.m. on August 26, 2016, the USPS delivered the
U-47700 that killed G.S.
      32.    To avoid detection by law enforcement agencies as international sellers of fentanyl
products, the Sellers only sold fentanyl on the dark web by accepting payment in cryptocurrencies
and shipped their fentanyl products using EMS.
      33.    At the time Defendants shipped, marketed, distributed, sold, and/or transported the U-
47700 to C.S. and J.A., they knew, or should have known, that minor children were purchasing U-
47700.
      34.    At the time Defendants shipped, marketed, distributed, sold, and/or transported the U-
47700 to C.S. and J.A., they knew it was, or should have been, a Schedule I controlled substance.
      35.    At the time the Defendants shipped, marketed, distributed, sold, and/or transported the
U-47700 to C.S. and J.A., they knew it was many times more potent than morphine and had caused
numerous deaths during 2016.
      36.    At the time Defendants shipped, marketed, distributed, sold, and/or transp011ed sold
the U-47700 to C.S. and J.A., they knew that U-47700 so unreasonably dangerous that ingestion
of almost any amount could cause death.
                      FIRST CAUSE OF ACTION: STRICT LIABILITY
      37.    Plaintiffs incorporate by reference the preceding allegations as iffully set forth herein.
      38.    Defendants were engaged in the business of marketing, distributing, selling, shipping,
and transporting U-47700, and did market, distribute, ship, transport and sell U-47700 (also known
as "Pink." or "Pinky").
      39.    U-47700 was placed into the stream of commerce in an unreasonably dangerous
condition to the public and the class of persons to which Plaintiffs and G.S. were members.

                                            COMPLAINT
                                                5
1480538.3
Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 16 of 49




             Case 2:18-cv-00712-DB Document 2 Filed 09/07/18 Page 6of 11




       40.     Defendants each had a duty to place safe products into the stream of commerce,
including by marketing, distributing, selling, shipping, and transporting U-47700 that was not
unreasonably dangerous when put to its intended or designed use and for all foreseeable uses.
       41.     Defendants knew or expected that the U-47700 that they placed into the stream of
commerce by marketing, distributing, selling, shipping, and transporting, was promoted to reach,
and did in fact reach, users and consumers in the State of Utah with no change in its condition
from the time of design and manufacture through the time the drugs were sold and shipped or
transported.
       42.     At the time U-47700 entered the stream of commerce, it was in an unreasonably
dangerous condition. U-47700 was unreasonably dangerous for numerous reasons including, but
not limited to, the following:
               a.     U-47700 was unreasonably dangerous when used as designed or intended;
               b.     U-4 7700 was designed to be unreasonably dangerous
               c.     U-4 7700 was manufactured to be unreasonably dangerous;
               d.     U-47700 was insufficiently tested;
               e.     U-4 7700 was not labeled as an unreasonably dangerous product:
               f.     U-47700 was not marketed as an unreasonably dangerous product;
               g.     U-4 7700 was distributed, despite knowledge that it was unreasonably

      dangerous;
               h.     U-47700 was sold, despite knowledge that it was unreasonably dangerous;
               i. .   U-47700 was shipped and transported, despite knowledge that it was

      unreasonably dangerous.
      43.      When U-47700 was used for purposes reasonably foreseeable to Defendants, it posed
a high risk of causing death that an ordinary and reasonable person would not expect.



                                             COMPLAINT
                                                 6
1480538.3
Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 17 of 49




              Case 2:18-cv-00712-DB Document 2 Filed 09/07/18 Page 7 of 11




        44.    Defendants knew or should have known that persons such as Plaintiffs and G.S. who
consumed or ingested U-4 7700 were at high risk of death from even small amounts of the product,
but they foiled to label or warn such persons of these high risks of death.
        45.    U-47700 was unreasonably dangerous at the time Defendants placed it into the stream
of commerce.
        46.    U-47700 was expected to and did reach the ultimate user without substantial change
in the condition in which it was placed into the stream of commerce.
        47.    Defendants knew, or reasonably should have known, of the unreasonable danger posed
by use and distribution of U-47700.
        48.    The unreasonably dangerous condition ofU-47700 and the failure to provide adequate
warnings of its high risk of death were the direct and proximate cause of the death of Plaintiffs'
minor son G.S.
        49.    In addition, the unreasonably dangerous condition ofU-47700 was the result of willful
and malicious or intentionally fraudulent conduct, or conduct that manifested a knowing and
reckless indifference toward, and disregard of, the rights and safety of others, as will be
demonstrated by clear and convincing evidence at trial. Accordingly, pursu_ant to Utah Code Ann.,
§ 78Bm8m201, Plaintiffs are entitled to an award of punitive damages.
              SECOND CAUSE OF ACTION: NEGLIGENCE/GROSS NEGLIGENCE

        50.    Plaintiffs incorporate by reference the preceding allegations as if fully set forth herein.
        51.    At all relevant times, Defendants had a duty to place safe products into the stream of
commerce, including by marketing, distributing, selling, shipping, and transporting U-47700 that
was not unreasonably dangerous when put to its intended or designed use and for all foreseeable

uses.




                                               COMPLAINT
                                                     7
1480538.3
 Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 18 of 49




            Case 2:18-cv-00712-DB Document 2 Filed 09/07/18 Page 8 of 11




      52.    Defendants negligently placed U-47700 into the stream of commerce and failed to
provide adequate warnings regarding the unreasonable dangers and high risk of death from U-

4700, when used as designed or intended, resulting in the death of G.S.
      53.    Defendants had a duty to every consumer to prevent entry of U-47700 into the stream

of commerce, especially to minors like G.S.
      54.    Defendants knew or had reason to know that Plaintiffs and G.S., as members of the

general public, did not know of the high risk of death from U-4 700, as described in this Complaint.
      55.    Defendants failed to exercise reasonable care in placing U-4700 into the stream of
commerce and Defendants' negligence and gross negligence were a direct and proximate cause of

the death of G.S.
      56.    In addition, Defendants' conduct manifests a knowing and reckless indifference
toward, and disregard of, the rights of others, as will be demonstrated by clear and convincing

evidence at trial. Accordingly, pursuant to § 78B-8-20 l, Plaintiffs are entitled to an award of

punitive damages for Defendants' gross negligence.
       THIRD CAUSE OF ACTION: ABNORMALLLY DANGEROUS ACTIVITY
      57.    Plaintiffs incorporate by reference the preceding allegations as if set forth fully herein.

      58.    As described in this Complaint, Defendants' actions and activities were abnormally

dangerous.
      59.    Defendants knew that placing U-47700 into the stream of commerce created a high

risk of death to G.S. and other minor children.
      60.    Because Defendants' actions and activities were abnormally dangerous, they are liable

for the death of G.S. whether or not they exercised or not they exercised reasonable care.




                                             COMPLAINT
                                                 8
1480538.3
Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 19 of 49




             Case 2:18-cv-00712-DB Document 2 Filed 09/07/18 Page 9 of 11




                    FOURTH CAUSE OF ACTION: CIVIL CONSPIRACY
      61.     Plaintiffs incorporate by reference the preceding allegations as if set forth fully herein.

      62.     As described in this Complaint, the design, manufacture, distribution, shipping, and

transport of the dangerous products at issue in this litigation requires a combination of two or more

persons. The Defendants in this action are members of that combination.

      63.     Defendants share an object to be accomplished: the design, manufacture, distribution,

shipping, and transport of U-4 7700 and other similar products, which enrich the members of the

combination.

       64.    Defendants have had a meeting of the minds on their object or course of action.

       65.    In seeking to accomplish their shared object, Defendants have committed on or more

unlawful, overt acts.

       66.    Plaintiffs have sustained damages as a direct and proximate result of the unlawful,

overt acts committed by Defendants in seeking to accomplish their shared object.

                                              DAMAGES
       67.    As a direct and proximate result of the Defendants' acts, activities, and other

wrongdoing by the Defendants, Plaintiffs have sustained damages in excess of $10 million,

including, but not limited to, the following:

              a.     General damages for the wrongful death of G:S. in a reasonable sum;

              b.     Any and all wrongful death damages for the death of G.S.;

              c.     Survival Damages for G.S.;

              d.     Special Damages for G.S.;

              e.     The loss of care, comfort, and society of G.S.;

              f.     Damages for emotional distress;

              g.     Special damages for medical, funeral, cremation, and related expenses incurred,

       in a reasonable sum;

                                               COMPLAINT
                                                   9
 1480538.3
 Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 20 of 49




             Case 2:18-cv-00712-DB Document 2 Filed 09/07/18 Page 10 of 11




              h.    Other special damages to the extent allowed by law;
              i.    Pre- and post-judgment interest, to the extent allowed by law;
              J.    Cost, expenses, and attorneys' fees to the extent allowed by law;
              k.    Punitive and exemplary damages;
              I.    Negative jury instruction based on spoliation of evidence;
              m.    Any measurable damages that have resulted from spoliation of evidence; and
              n.    Such other and further relief as may be deemed just and proper under the
       circumstances.
       68.    The negligence and carelessness of the Defendants was so grossly negligent and

culpable in nature that such acts and omissions constituted recklessness and wantonness in
complete disregard for the lives and safety of others and, specifically, in complete disregard for
the lives and safety of the Plaintiffs and G.S.
       69.    Defendants recklessly disregarded facts and circumstances, which created an
unreasonable risk of harm to the Plaintiffs and G.S., and deliberately proceeded to act in conscious
disregard of, or indifference to, the risk, or recklessly proceeded in an unreasonable disregard of
or indifference to the risk.
       70.    As a result of the negligence and gross negligence and reckless, willful, and wanton
conduct of the Defendants, the.Plaintiffs are entitled to recover exemplary and punitive damages.
      71.     Punitive damages and exemplary damages are warranted in this action as a punishment
of the Defendants for reckless and wanton acts and as a deterrent to the Defendants and others for
committing the same or similar actions which endanger the general safety of the public.
      72.     As a direct and proximate result of the acts and omissions of Defendants as alleged

herein including, but not limited to the Defendants' negligence, gross negligence, reckless, willful
and wanton conduct, the Plaintiffs are entitled to recover actual, exemplary and punitive damages.



                                            COMPLAINT
                                               10
1480538.3
Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 21 of 49




            Case 2:18-cv-00712-DB Document 2 Filed 09/07/18 Page 11 of 11




                                     PRAYER FOR RELIEF

      WHEREiroRE, Plaintiffs pray for judgment against Defendants as follows:

      73.    As a direct and proximate result of the Defendants' acts, activities, and other
wrongdoing, G.S. was killed. Accordingly, Plaintiffs, as the parents and statutory Wrongful Death
Heirs and Representatives of G.S., were damaged. The Plaintiffs are entitled to recover the
following damages in this matter, in excess of $10 million, in amounts to be proven at trial:
             a.    Loss of care, protection, companionship, association, advice, and society;
              b.   Loss of emotional support and emotional contributions;
              c.   Loss of the hedonic value of G.S.'s life;
              d.   Punitive or exemplary damages;
              e.   For pre-judgment and post-judgment interest;
              f.   For costs of suit herein; and
              g.   For such further relief as this Comt deems just and proper.
                               DEMAND FOR TRIAL BY ,JURY

      Plaintiffs demand that a jury try all of the above issues and allegations.
      DA TED this 7th day of September, 2018.


                                       JONES WALDO HOLBROOK & McDONOUGH, P.C.

                                                      Isl J, Angus Edwards
                                                      Jeffrey D. Gooch
                                                      J. Angus Edwards
                                                      Attorneys for Plaintiffs




                                            COMPLAINT
                                               11
1480538.3
         Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 22 of 49




.

Q
                                                                                                   4.50 Seventh Ave.
        Morr,iingside                                                                              Tenth Floor
    '   Translat1ons                                                                               New York, NY 10123
                                                                                                   (212) 643-8800


                                         TRANSLATION CERTIFICATION



         Date: September 20, 2018



         To whom it may concern:

        This is to certify that the attached translation from English into French is an accurate
        representation of the document received by this office.

        The document is designated as:
              • 02 Complaint.pdf


         Emily Sanders, Project Manager in this-company, attests to the following:

        "To the best of my knowledge, the aforementioned document is a true, full and accurate
        translation of the specified document."




        Signature of Emily Sanders




          CERT-07, 12./05/2017, Ver. 1                               Global Solutions. Local Expertise.

                                www.morningtrans.com        info@morningtrans.com
Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 23 of 49




      Proces 2:18 Cause civile - 00712-DB Document 2 Depose 07/09/18 Page 1 de 11




JEFFREY D. GOOCH (7863)
J. ANGUS EDWARDS (4563)
JONES WALDO HOLBROOK & McDONOUGH, P.C.
 170 South Main Street, Suite 1500
Salt Lake City, Utah 84101
Tel. : (801) 521-3200
jgooch@joneswaldo.com
aedwards@joneswaldo.com
Avocats des Demandeurs

                        AU TRIBUNAL DE DISTRICT DES ETATS -
                           UNIS POUR LE DISTRICT DE L'UTAH
                                     DIVISION CENTllALE

 JAMES SEA VER et DEBORAH
 SEAVER, comme parents et heritiers de G.S.,
 decede,
             Demandeurs,
 Contre
 La SUCCESSION d'ALEXANDRE CAZES,                                PLAINTE
 decede, citoyen du Canada, exen;ant                          (DEMANDEDU
 auparavant ses activites sous le nom de                      JURY)
 ALPHABA Y ;THE TOR PROJECT, INC.
 aka THE ONION ROUTER, une
 organisation a but non lucratif du
 Massachusetts ;CHINA POSTAL                             N° D' AFF AIRE:
 EXPRESS & LOGISTICS COMPANY
 aka CHINA POST aka CHINA COURIER                                 Juge:
 SERVICES CORPORATION,
 une personne morale ou une entite
 gouvemementale chinoise ; et EMS
 COOPERATIVE dba EXPRESS MAIL
 SERVICE, une entite etrangere,
             Defendeurs

            Les Demandeurs, par le biais de et atravers Jeffrey D. Gooch de Jones Waldo, se
plaignent par Jes presentes des Defendeurs et alleguent ce qui suit :
                                            I. PARTIES
       1.   Les Demandeurs James et Deborah Seaver resident a Summit County Utah, et sont
Jes parents et les heritiers de G.S., decede.

1480538.3
 Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 24 of 49




         Proces 2:18 Cause civile - 00712-DB Document 2 Depose 07/09/18 Page 2 de 11




        2.    Le Defendeur AlphaBay est une entreprise etrangere fondee en 2014 par un citoyen

canadien, Alexandre Cazes, ayant son etablissement d'affaires principal en Tha'ilande, jusqu'a ce

que M. Cazes se tue en juillet 2017. Avant la cessation des activites en juillet 2017, AlphaBay

faisait des affaires au sein de l'etat de !'Utah en mettant des produits sur le_ marche qui arrivaient a

Summit County, Utah.

        3.    Le D6fendeur The Tor Project, Inc. aka The Onion Router(« TOR») est une soci6te

du Massachusetts ayant son etablissement d'affaires principal aNo1ton, Massachusetts.

        4.    Le Defendeur China Post Group Corporation (r.p~fll~jj;Jzf!UI!i~i§'.l) aka China Post aka

China Postal Express & Logistics Company aka China Courier Services Corporation a son
etablissement d'affaires principal    a Pekin, en Chine, et pourrait appa1tenir en partie ou en entier
au gouvemement chinois.

        5.   Le Defondeul' EMS Cooperative dba Express Mail Service («EMS») est une

organisation etrangere fournissant des services de livraison internationaux. EMS utilise une

adresse postale a Berne, en Suisse.

                                  U. ,nJRIDICTION ET LIEU DU PRQCES
        6.                                                                 a
             Le montant du litige dans cette affaire excede les 75.000 $ !'exclusion des interets et
             depens.

        7.   Ce Tribunal est competent en premiere instance en vertu de 28 U .S.C. § l 332(a)(2).

        8.   Tous Jes D6fendeurs ont des contrats d'affaires dans l'etat de !'Utah, y compris aupres
             de et par l'intermediaire de leurs distributeurs, en raison des ventes de leurs produits
             ou de leur livraison dans l'etat de l'Utah a employer dans l'etat de !'Utah.


                   JU. FAITB S::OMMUNS A TOUTES LES                DEMANDES DE
                       REPARATIQN

        9.   Cette action est le resultat de la mort de G.S., un gan;on de 13 ans, le 11 septembre
2016.

        10. · La mort de G.S. a   ete provoquee par !'ingestion de la drogue illicite U~47700.
                                             PLAINTE 2

1480538.3
Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 25 of 49




       Proces 2: 18 Cause civile - 00712-DB Document 2 Depos~ 07/09/18 Page 3 de 11




       11.    En Chine, de nombreux laboratoires fabdquent et vendent UA7700 en utilisant un
brevet obtenu par son createur, Jacob Szmuszkovicz.
       12.    Si U~47700 est fabrique selon Jes specifications exactes de son brevet accessible au

public, ii est pretendu que c'est sept fois et demi plus fort que la morphine.
       13.    De 2014 ajuillet 2017, le site Web d'AlphaBay etait le plus grand marche Dark Web
commercialisant !es substances controlees et !es drogues illicites, y compris !es substances et
drogues fabriquees en Chine.
       14.    Le site Web d'AlphaBay foumissait l'anonymat         a ses   utilisateurs engages dans le
commerce illicite en n'etant accessible qu'au travers du reseau d'ordinateurs de The Onion Router
(«TOR»).
       15.    TOR effectuait des operations commerciales en utilisant seulement des crypto-
monnaies ou des monnaies numeriques et des adresses IP masquees. Les cryptofflmonnaies telles
que Bitcoin, Monero et Ethereum fcmctionnent entierement sur un reseau decentralise entre
homologues, n'existent pas sous forme physique et sont co119ues pour etre anonymes. Les
paiements en crypto-monnaie sont inscrits dans un registre public tenu pour verification par les
homologues, connu sous le nom de « Blockchain ».
       16.    En vertu de renseignements et de croyance, peu avant la mort de G.S., deux de ses
amis, enfonts mineurs C.S. et J.A., ont achete du U-4770 de Chine en utilisant AlphaBay.
        17.   Si !'on se base sur !es renseignements et la conviction, au moment ou C.S. et J.A. ont
 achcte du U-4470, ii ne figurait pas   a !'annexe I en tant que substance reglementee par le Drug
 Enforcement Administration des Etats-Unis («DEA»).
        18.   Fin 2016, le DEA a inscrit U-47700     a !'annexe I en tant que substance reglementee,
 rendant illegaux la fabrication, l'achat, la distribution ou la possession de U-47700.
        19.   Au moment oi1 C.S. et J.A ont achete Uffl4 7700 de Chine, il figurait, ou aurait du figurer


1480538.3                                       PLAINTE
                                                    3
  Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 26 of 49




            Proces 2:18 Cause civile - 00712-DB Document 2 Depose 07/09/18 Page 4 de 11




  sur I'annexe I en tant que substance reglementee puisque c'etait beaucoup plus fort que la morphine
  et avait cause de nombreux deces en 2016.

        20.      Les fabricants chinois distribuent U-47700 aux Etats-Unis de la meme fa9on que
 d'autres produits a base de fontanyl. Le senat des Etats-Unis a recemment etudie la distribution de
 fentanyl illicite. US. Senate Committee on Homeland Security and Governmental Affairs,
 Combatting the Opioid Crisis: Exploiting the Vulnerabilities in International Mail.

        21.      U-4 7700 est un pseudonyme chimique pour un produit a base de fentanyl. Id. at 31.
        22.      Scion le DEA, la Chine est la principale source d'approvisionnement en fentanyl et Jes
 clients peuvent l'acheter en ligne aupres de laboratoires chinois (les « Vendeurs ») qui expedient
 la marchandise par la poste. Id. at 1.
        23.      Les Vendeurs preferent etre payes par crypto-monnaies telles que Bitcoin, car elles
 offrent un certain niveau d'anonymat. Id. at 2.
        24.      Pour Jes vendeurs en lig11e, EMS, un service de livraison international par le biais des
 services postaux de chaque pays membre est le mode d'expedition prefere des produits a base de
 fentanyl. Id.
        25.      Les Etats-Unis sont membres du traite de 1874 qui a cree !'Union postale universelle.
 En tant que membre, les Etats-Unis ont choisi USPS en tant qu'operateur oblige d'accepter !es colis
 en provenance de Chine au travers du reseau international d' EMS. ld. at 5. Plus precisement,
 lorsque des colis sont expedies par China Post vers les Etats~Unis, ils passent par un centre de
 service international dans l'un de cinq aeroports des Etats-Unis et sont livres par USPS. id. at 3-5.
        26.    Apres Jes attaques terroristes du 11 septembre, le Trade Act de 2002 exigeait que les
 operateurs d'envois ex.press (« ECOs »), y compris Fedex et USPS, recueillent des renseignements
 sur la securite de tous !es colis expedies par l1intermediaire de leurs reseaux. Id. at 6.
        27.      Contrairement aux ECOs, USPS compte sm· Jes operateurs de services postaux
 etrangers pour recueillir les renseignements sur la securite des colis expedies a l'ctranger et livres


1480538.3                                         PLAINTE
                                                      4
Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 27 of 49




        Proces 2:18 Cause civile - 00712-DB Document 2 Depose 07/09/18 Page 5 de 11




par USPS au niveau national. Id. at 7.
       28.    En raison des exigences en matiere de collecte d'information sur la securite pour !es
ECOs, taus vendeurs internationaux de fentanyl en ligne preferent eviter la detection de leurs
expeditions de fentanyl en expepiant leurs achats par l'entremise de EMS. Id at 8.
       29.    Avant la mart de G.S, China Post, EMS et USPS savaie11t queles vendeurs en ligne
chinois expediaient aux Americains des produits a base de fontanyl en utilisant leurs services.


       30.    Pour !es vendeurs en ligne de fentanyl en Chine, Jes services de transport foumis par
China Post, EMS et USPS etaient essentiels et incontoumables afin de distribuer U-47700 aux
Etats-Unis.
       31.    En vertu de renseignements et de convictions,, a 13h46 le 26 aoUt 2016, USPS a livre
l'U-47700 qui a tue G.S.
       32.    Pour eviter que !es services de police ne Jes reconnaissent en tant que vendeurs
internationaux de produits abase de fentanyl, les Vendeurs vendaient le fentanyl uniquement sur
le Dark Web en acceptant les paiements en crypto-monnaies et expediaient leurs produits             a base
de fentanyl par EMS.
       33.    Au moment ou Jes Defendeurs ont expedie, commercialise, distribue, vendu et/ou
transporte l'U~47700    a C.S.    et J.A., ils savaient ou aUl'aient   du   savoir, que des enfants mineurs
achetaient U-4 7700.
       34.    Au moment ou les Defendeurs ont expedie, commercialise, distribue, vendu et/ou
 transporte l'U-47700   a C.S.     et J.A., ils savaient que c'etait ou aurait dU etre une substance
 reglementee a !'annexe 1.
        35.   Au moment ou les Defendeurs ont expedie, commercialise, distribue, vendu et/ou
 transporte l'U~47700   a C.S. et J.A., ils savaient que c'etait beaucoup plus fort que la morphine et
 qu'il avait cause de nombreux deces en 2016.
        36.   Au moment      ou   les Defendeurs ont expedie, commercialise, distribue, vendu et/ou


1480538.3                                          PLAINTE
                                                      5
  Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 28 of 49




            Proces 2:18 Cause civile- 00712-DB Document 2 Depose 07/09/18 Page 6 de 11




 transporte l'U-47700    a C.S. et J.A., ils savaient que l'U-47700 etait excessivement dangereux au
 point que l'ingestion de pratiquement n'importe quelle quantite pouvait causer la mmt.
                        PREMIER MOTIF DE L' ACTION : RES;PONSABILITE,ABSOLUE
        37.     Les demandeurs incorporent par renvoi !es allegations precedentes comme si
 pleinement enoncees dans !es presentes.

        38.     Les defendeurs exer9aient des activites de commercialisation, de distribution, de
 vente, d'expedition et de transport d'U-47700, et ont commercialise, distribue, expedie, transporte
 et vendu U-47700 (egalement connu sous le nom de« Pink» ou «Pinky»).
        39.     U-4 7700 a ete commercialise sous des conditions deraisonnablement dangereusespour
 le public et la categoric de personnes dont !es Demandeurs et G.S. faisaient partie.

        40.    Les Defendeurs avaient chacun le devoir de mettre sur le marche des produits stirs,
 notamment en commercialisant, distribuant, vendant, expediant et transportant du U-47700 qui
 n16tait pas excessivement dangereux lorsqu'il etait utilise aux fins prevues ou voulues et pour tous
 les usages previsibles.
        41.    Les Defondeurs savaient ou s'attendaient ace que le U-4 7700 qu'ils avaient mis sur le
 marche par la commercialisation, la distribution, la vente, !'expedition et le transport, etait promu
 pour parvenir, et est effectivement parvenu dans les mains des utilisateurs et consoinmateurs de
 l'E,tat de !'Utah sans changement dans son etat depuis sa conception et sa fabrication jusqu'a sa
 vente et son expedition ou transport.
        42.    Au moment    ou   U-47700 a fait son entree sur le marche, ii etait excessivement
 dangereux. U-47700 etait excessivement dangereux pour de nombreuses raisons y compris, mais
 sans s'y limiter, les suivantes :
             a.      U-47700 eta.it excessivement dangercux lorsqu'il etait utilise comme prevu ou
        voulu;
               b.    U-47700 a ete convu pour etre excessivement dangereux
               C.    UM47700 a etc fabrique pour etre excessivement dangereux;
1480538.3                                      PLAINTE
                                                  6
 Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 29 of 49




        Proces 2:18 Cause civile - 00712-DB Document 2 Depose 07/09/18 Page 7 de 11




              d.    U-47700 n'a pas ete suffisamment teste;
              e.    U-47700 n'a pas ete etiquete cornme etant un produit excessivement dangereux:
            f.    U-47700 n'a pas       etc   commercialise comme etant un produit excessivement
       dangereux:
              g.    U-47700 a ete distribue, sachant que c'etait excessivement dangereux;
              h.    U-47700 a ete vendu, sachant que c'etait excessivement dangereux;
              i.    U-47700 a ete expedie et transporte, sachant que c'etait excessivement
       dangereux;
       43.    Lorsque le U-47700 etait utilise       a   des fins raisonnablement previsibles aux
Defendeurs, une personne ordinaire et raisonnable ne s'attendait pas         ason risque eleve de causer
la mort.

       44.    Les Defendeurs savaient ou auraient dfl savoir que des personnes telles que !es
plaignants et G.S. qui consommaient ou ingeraient du U-47700 meme en petites quantites
couraient un risque de deces eleve, mais ils n'ont pas ctiquete ou averti ces personnes de ces
risques.
       45.    Au moment ou les Defendeurs ont mis U-47700 sur le marche il etait excessivement
dangereux.
       46.    On s'attendait   a ce   que U-47700 parvienne       a l'utilisateur   final sans modification
substantielle de l'etat dans lequel ii etait mis sur le marche.
       47.    Les Deferideurs connaissaient, ou auraient raisonnablement du cmmaitre, le danger
excessif que pose !'utilisation et la distribution d'U-47700.
        48.   L'etat excessivement dangereux d'U-47700 et !'absence de mises en garde suffisantes
 contre son risque de mort eleve furent la cause directe et immediate de Ia mort de G.S., fits mineur
 des Demandeurs.
        49.    En outre, l'etat excessivement dangereux d'U-47700 etait le resultat d'une conduite
 deliberee et malveillante ou intentionnellement frauduleuse, ou d'une con.duite temoign.ant d\me

1480538.3                                        PLAINTE
                                                    7
  Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 30 of 49




            Proces 2:18 Cause civile - 00712-DB Document 2 Depose 07/09/18 Page 8 de 11




  indifference et d'un mepris insouciants envers !es droits et la securite des autres, comme sera
  demontre au proces par une preuve claire et convaincante. Par consequent,e, conformement         a
 !'annexe du code de !'Utah, § 78B-8-201, les Demandeurs ont droit         a des   dommages-interets
 punitifs.


              DEUXIEME MOTJF DE L'ACTION i NEGLIGENCE t NEGLIGENCE GRAVE
        50.     Les Oemandeurs incorporent par renvoi les allegations precedentes comme si
 pleinement enoncees clans les presentes.
        51.    A tous moments pertinents, Jes Defondeurs avaient le devoir de mettre sur le marche
 des produits sfirs, notamment en commercialisant, distribuant, vendant, expediant et transportant
 du U-47700 qui n'etait pas excessivement dangereux lorsqu'il ctait utilise aux fins prevues ou
 voulues et pour tous !es usages previsibles.

        52.    Les Defendeurs ont negligernrnent place lJ-47700 sur le marche et n'ont pas foumi de
 mises en garde suffisantes concemant !es dangers excessifs et le risque elev6 de deces lies au U-
 4700, lorsqu'il etait utilise comme prevu ou voulu, entrai'nant la mort de G.S.
        53.    Les Defendeurs avaient un devoir envers chaque consommateur d'empecher l'entree
 d'U-47700 sur le marcht\ particulierement aux mineurs comme G.S.
        54.    Les Defendeurs savaient ou avaient des raisons de savoir que les Demandeurs et G.S.,
 faisant partie du grand public, ne connaissaient pas le risque de deces eleve de par U-4700, comme
 ii est decrit dans cette plainte.
        55.    Les Defondeurs n'ont pas fait preuve de diligence raisonnable en mettant U-4700 sur
 le marche et la negligence et la negligence grave des Defendeurs sont une cause directe et
 immediate de la mort de G.S.
        56.    En mitre, la conduite des Defendeurs temoigne d'une indifference et d'un mepris
 insouciants envers Jes droits et la securite des autres, comme sera dcmontre au proces par une


1480538.3                                       PLAINTE
                                                   8
 Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 31 of 49




        Proces 2:18 Cause civile - 00712-DB Document 2 Depose 07/09/18 Page 9 de 11




preuve claire et convaincante. En consequence, conformement au § 788-8-201, Jes Demandeurs

ont droit ades dommages-interets punitifs pour cause de negligence grave des Defcndeurs.

        Tl~OISIEME MOTIF DE L'ACTION; ACTIVITE ANOBMALEMENT
        llANGEREUSE
       57.    Les Demandeurs incorporent par renvoi !es allegations precedentes comme si

pleinement enoncees dans les presentes.

       58.    Comme decrit dans cette plainte, !es actions et activites des Defendeurs etaient

anormalement dangereuses.

       59.    Les Defendeurs savaient que la misc sur le marche de U-47700 crea.it un risque de

deces el eve pour G .S. et !es autres enfants mineurs.

       60.    Puisque !es actions et activites des Defendeurs etaient anormalement dangereuses, ils

sont responsables de la mort de G.S., qu'ils aient ou non exerce une diligence raisonnable.


                    OUATRJEME MOTIF DE !/ACTION i CONSPIRATIQN ~IVILE
       61.    Les Demandeurs incorporent par renvoi Jes allegations precedentes comme si

pleinement enoncees dans !es presentes.

       62.    Comme dccrit dans cette plainte, la conception, fabrication, distribution, !'expedition

et le transport des produits dangereux en cause dans ce litige necessite une combinaison de deux

personnes ou plus. Les Defendeurs dans cette action sont membres de cette combinaison.

       63.    Les Defendeurs partagent un objectif       a atteindre :   la conception, fabrication,

distribution, !'expedition et le transport d'U-47700 et d'autres produits semblables, qui enrichissent

 !es membres de la combinaison.

        64.   Les Defendeurs se sont entendus sur leur objetif ou ligne de conduite.

        65.   En cherchant   a accomplir   leur objet commun, Jes Defendeurs ont commis un ou

 plusieurs actes illegaux et manifestes.

        66.   Les Demandeurs ont subi des dommages-interets en consequence directe et immediate

 des actes illcgaux et manifestes commis par les Defendeurs dans le but de realiser leur objectif

1480538.3                                      PLAINTE
                                                   9
  Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 32 of 49




            Proces 2:18 Cause civile - 00712-DB Document 2 Depose 07/09/18 Page 10 de




 commun.
                                             UOMMAGES

        67.     En tant que consequence directe et immediate des actes, activites et autres actions
 reprehensibles commis par Jes Defendeurs, les Demandeurs ont subi des dommages~interets
 superieurs a 10 millions de dollars, y compris, sans s'y limiter, les suivants :
                a.   Dommages generaux d'un montant raisonnable pour la mo1t injustifiee de G.S.;
                b.   Tous dommages~interets pour la mort injustifiee de G.S. ;
                c.   Dommages-interets de survie pour G.S. ;
                d.   Dommages-interets speciaux pour G.S. ;
                e.   La perte de soins, de confort et de societe de G.S. ;
                f.   Dommages-interets pour la detresse emotionnelle ;
               g.    Dommages-interets speciaux d'un montant raisonnable pour les frais medicaux,
        funeraires, de cremation et autres frais connexes encourus ;

               h.    A_utres dommages-interets speciaux dans la mesure permise par la loi ;
               i.    Interets avant et apres le jugement, dans la mesure permise par la loi ;
               j.    Frais, depenses et honoraires d'avocat dans la mesure pennise par la loi ;
               k.    Dommages~interets punitifs et exemplaires ;
               I.    Instruction negative du jury selon la spoliation de la preuve ;
               m.    Tout dommage mesurable resultant de la spoliation de la preuve ;
               n.    Toute reparation supplementaire jugee juste et appropriee selon les
        circonstances.
        68.    La negligence et !'insouciance des D6fondeurs etaient si grossierement n6gligentes et

 coupables que de tels actes et omissions ont constitue une inconscience et un mepris total de la vie
 et de la securite des autres et, specifiquement, le mepris total de la vie et de la securite des
 plaignants et de G.S.


1480538.3                                       PLAINTE
                                                   10
 Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 33 of 49




          Proces 2:18 Cause civile - 00712-DB Document 2 Depose 07/09/18 Page 11 de




       69.    Les Defendeurs ont imprudemment neglige Jes faits et les circonstances, creant un
risque deraisonnable de prejudice aux Demandeurs et aG.S. ; et ils ont deliberement agi sans egard
ou dans !'indifference du risque, ou en faisant preuve d'insouciance ou d'indifference a l1egard du
risque.
       70.    En raison de la negligence et negligence grave et de la conduite iinpmdente, deliberee
et injustifiee des Dcfendeurs, ies Demandeurs ont droit        a des dommages-interets exemplaires et
punitifs.
       71.    Des dommages-interets punitifs et des dommages-intcrets exemplaires sont justifies
dans le cadre de cette action    a titre   de punition des Defendeurs pour des actes imprudents et
deliberes et atitre de force de dissuasion pour les Defendeurs et autres individus de commettre des
actions identiques ou similaires qui mettent ainsi en danger la securite generale du public.
       72.    En consequence directe et immediate des actions et omissions des Defendeurs
presumes dans les presentes, y compris, mais sans s'y limiter la negligence et negligence grave et
la conduite imprudente, dcliberce et injustifiee des Defendeurs, !es Demandeurs ont droit        a des
dommages~interets exemplaires et punitifs.


                                           PAR CES MOTIFS
       PAR CONSEQUENT, les Demandeurs demandent unjugement contre Jes Defendeurs

       comme suit:

        73.   En consequence directe et immediate des actions, activites et mitres actes
 reprehensibles des Defendeurs, G.S. a       ete tue.    En consequence, les Demandeurs, en tant que
 parents et heritiers suite au deces injustifie et representants legaux de G.S., ont subi des dommages.
 Dans cette affaire, !es Demandeurs ont le droit de recouvrer les dommages-interets suivants, d'un
 montant superieur a 10 millions de dollars, dont !es montants devront etre prouvcs au proces :
              a.    Petie de soins, de protection, de compagnie, d'association, de conseils et de
                    societe;


1480538.3                                        PLAINTE
                                                        11
  Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 34 of 49




        Proces 2:18 Cause civile- 00712-DB Document 2 Depose 07/09/18 Page 12 de




            b.    Perte de soutien et de contributions emotionnels ;
            c.    Perte de la valeur hedonistique de la vie de G.S.;
            d.    Dommages-interets punitifs ou exemplaires ;
            e.    Pour Jes interets avant et apres jugement
            f.    Pour !es frais de poursuite prevus aux presentes ; et
            g.    Pour toute autre reparation que la Cour jugera juste et appropriee.

                            UEMANDE DE PROCES AVEC JURY
       Les Demandeurs exigent qu'un jury juge toutes Jes questions et allegations ci-

       dessus.

       DATE du 7 septembre 2018.


                                      JONES WALDO HOLBROOK & McDONOUGH, P.C.

                                                      Isl J. Angus Edwards
                                                      Jeffrey D. Gooch
                                                      J. Angus Edwards
                                                      Avocats des Demandeurs




1480538.3                                     PLAINTE
                                                 12
 Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 35 of 49




                                                                                        450 Seventh Ave.
Morr:iingside                                                                           Tenth Floor
Translat1on.s                                                                           New York, NY 101:1.3
                                                                                        (212) 643·8800

                              TRANSLATION CERTIFICATION



 Date: September 20, 2018



 To whom it may concern:

 This is to certify that the attached translation from English into German is an accurate
 representation of the document received by this office.

 The document is designated as:
       • 02 Complaint.pdf



 Emily Sanders, Project Manager in this company, attests to the following:

 "To the best of my knowledge, the aforementioned document is a true, full and accurate
 translation of the specifie,d document."




 Signature of Emily Sanders




   CERT-07, 12/05/2017, Ver. 1                                Global Solutions. local Expertise.

                        www .morningtrans.com        info@morningtrans.com
Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 36 of 49




               Rechtssache 2:18-cv-00712-O8 Dokument 2 Abgelegt am 09.07.18 Seite 1 von 13




  JEFFREY D. GOOCH (7863)
  J. ANGUS EDWARDS (4563)
  ,JONES WALDO l!OLBROOK & MCDONOUGH, P.C.
   170 South Main Street, Suite 1500
  Salt Lake City, Utah 84101
  Tel.: +1 (801) 521 -3200
  jgooch@joneswaldo.com
  aedwards@joneswaldo.com
  Rechtsanwalte der Klager

                                  IM BUNDESBEZIRKSGERICHT
                                      FUR DEN BEZIRK UTAH
                                        ZENTRALKAMMER

  JAMES SEAVER und DEBORAH
  SEA VER, als Eltern und Erben des
  verstorbenen G.S.
                  Kltlger,
  gegen
  Den NACHLASS des verstorbenen                                KLAGE
  ALEXANDRE CAZES, eines kanadischen                  (SCHWURGERICHTSVERFAllREN
  Staatsangehorigen, der frtiher als                         GEFORDERT)
  ALPHA BAY; THE TOR PROJECT, INC.
  aka THE ONION ROUTER, einer
  Nonprofit-Organisation aus Massachussetts;
  CHINA POSTAL EXPRESS &                                          Rechtssache Nr.
  LOGISTICS COMPANY aka CHINA
  POST aka CHINA COURIER SERVICES                                     Richter:
  CORPORATION, ein chinesisches
  Unternehmen oder eine staatliche Behorde;
  und EMS COOPERATIVE dba EXPRESS
  MAIL SERVICE, eine auslandische
  Tochtergesellschaft, GescMfte machte.
                 Beklagte.

                 NUN KOMMEN die Klager, vertreten <lurch Jeffrey D. Gooch of Jones Waldo und
  erheben hiermit Klage gegen die Beschuldigten und erheben folgende Anschuldigungen:
                                            I. PARTEIEN
          1.     Die Klager James und Deborah Seaver sind wohnhaft im Summit County, Utah und
  sind die Eltem und Erben des verstorbenen Geschaftsfilhrers.



  1480538.3
Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 37 of 49




              Rechtssache 2:18-cv-00712-DB Dokument 2 Abgelegt am 09.07.18 Seite 2 von 13




        2.       Die beklagte Pattei AlphaBay ist eine ausllindische Tochtergesellschaft, die 2014

  von einem kanadischen Staatsblirger namens Alexandre Cazes mit Hauptgeschaftssitz in

  Thailand gegr!1ndet wurde, bis sich Herr Cazes im Juli 2017 das Leben nahm. Vor der

  Betriebseinstellung im Juli 2017 tatigte AlphaBay Geschilfte -mit       aem   US-Bundesstaat Utah

  <lurch den Verkauf von Produkten in einem Handelsstrom, der im Summit County in Utah

  miindete.

        3.       Die beklagte Partei The Tor Project, Inc. aka The Onion Router (,,TOR,,) ist ein

  Untemehrnen aus Massachusetts mit Hautpgeschaftssitz in Norton, Massachusetts.

        4.       Die beklagte Partei China Post Group Corporation (tp ~ei~il&~~0-'i!i'J) aka China

  Post aka China Postal Express & Logistics Company aka China Courier Services Corporation

  hat ihren Hauptgeschaftssitz in Beijing, China, und befindet sich moglicherweise teilweise oder

  ganz im Eigentum der chinesischen Regiemng.

        5.       Die beklagte Partei EMS Cooperative dba Express Mail Service (,,EMS,,) ist eine

  ausliindische Korperschaft, die globaie Liefordienste anbietet. EMS verwendet cine

  Postanschrift in Bern, in der Schweiz.

                        H. GERICHTSBARKEIT UND GERICHTSSTAND
         6.       Der Streitwet in dieser Sache Ubersteigt $75.000 zuzi.iglich Zinsen und sonstige

  Kosten.

         7.       Dieses Gericht ist in erster Instanz zustandig gema.13 28 U.S.C. § 1332(a)(2).

         8.       Alle beklagten Unternehmen haben Geschaftsvertrage im US-Bundesstaat Utah,

  einschliel3lich <lurch ihre Vertriebspartner, aufgrund des Vertriebs ihrer Produkte oder der

   Liefonmg dieser Produkte in den US~Bundesstaat Utah, die im US-Bundesstaat Utah

   Anwendung finden.

       HI. ,SACHVERHALT, DER ALLEN KLAGEGRiiNDEN ZUGRUNDELIEGT
         9.       Diese Klage ist das Ergebnis des Todes von G.S, einem dreizehnjahrigen Jungen,

   am 11. September 2016.


                                                  KLAGE
                                                    2
   1480538.3
Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 38 of 49




              Rechlssache 2:18-cv-00712-DB Dokument 2 Abgelegt am 09.07.18 Seite 3 von 13




         10.     G.S. Tod wurde durch die Einnahme der illegalen Droge U-47700 verursacht.
         11.     Zahlreiche Drogenlabore in China produzieren und verkaufen U-47700 und nutzen
  dazu ein Patent, das der Erftnder von U-4 7700, Jacob Szmuszkovicz erhalten hat
         12.     Wenn U-47700 nach den genauen Vorgaben seines offentlich zuganglichen Patents
  hergestellt wird, ist es angeblich siebeneinhalb Mal mehr stark als Morphin.
         13.     Von 2014 bis Juli 2017 war die Website von AlphaBay der gr5!3te Darknet-Markt,
  auf dem kontrollierte Substanzen und illegale Drogen, einschlieBlich in China hergestellte
  Stoffe und Drogen, gehandelt wurden.
         14.    Die Website von AlphaBay bot ilmm am illegalen Handel beteiligten Nutzem
  Anonymitat, indem sie nur <lurch das Computernetzwerk The Onion Router (,,TOR,,)
  zuganglich war.
         15.    Im TOR erfolgte die Geschaftsabwicklung nur unter Einsatz von Kryptowahrungen
  oder digitaJen Wahrungen und verdeckten [P-Adressen. Kryptowahrungen wie Bitcoin, Manero
  und Ethereum fonktionieren ausschlieBlich in einem dezentralen Pecr-to-Peer-Netzwerk,
  existieren nicht in physischer Form und sind anonym gestaltet Zahlungen in Kryptowah11mgen
  werden in einem offentlichen Hauptbuch eingetragen, das durch Peer-to-Peer-Verifikation
  gepflegt wird, bekannt als die ,,Blockchain".
         16.    Nach bestem Wissen und Gewissen haben kurz vor dem Tod von G.S. zwei seiner
  Freunde, die Minde1jiihrigen C.S. und J.A. U-4770 aus China iiber Alpha.Bay erworben.
        17.     Nach bestem Wissen und Gewissen war es zu dem Zeitpunkt, als C.S. und J.A. sich
 U-47700 beschafften, nicht als von der US-Anti-Drogen-Behorde (,,DEA,,) kontrollierte
  Substanz der Klasse I aufgelistet.
        18.     Im spateren Verlauf des Jahres 2016 flihrte die DEA U~47700 als kontrollierte
  Substanz dcr Klasse l auf, womit die Herstellung, der Erwerb, Vertricb oder Besitz von U-
 47700 illegal wurde.




                                              KLAGE
                                                  3
  1480538,3
Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 39 of 49




           Rechtssache 2:18-cv-00712-DB Dokument 2 Abgelegt am 09.07.18 Seite 4 von 13




        19.    Zu dem Zeitpunkt, als C.S. und J.A. U-47700 aus China erwarben, wares oder hlitte
  es auf der Liste der Klasse I der kontrollierten Substanzen stehen so lien, da es vie! starker als

  Morphin war und im Jahr 2016 zu zahlreichen Todesfallen filhrte.
        20.    Chincsische Hersteller vertreiben U-47700 in den Vereinigten Staaten mit
  derselben Methode wie andere Fentanyl-Produkte. Der US-Senat hat vor kurzem den Vertrieb
  von   illegalem Fentanyl untersucht. Der US-Senatsausschuss fiir Heimatschutz und
  Regierungsangelegenheiten im Kampf gegen die Opioid-Krise: Die Erschliej3ung der

  Schwachstellen im lnternationalen Schriftverkehr.
        21.    U-47700 ist ein chemisches Pseudonym ftlr ein Fentanyl-Produkt. Id. Punkt 31.
        22.    Laut DEA ist China die Hauptbezugsquelle ftir Fentanyl und Kunden konnen es aus
  chinesischen Labors on line erwerben (die ,,Verki.iufer") und per Post zuschicken !assen. Id. 1.
        23.    Die Kiiufer ziehen eine Zahlung mit Kryptowahrungen wie Bitcoins vor, die es dem
  Kunden erlauben, bis zu einem gewissen Grad anonym zu bleiben. Id. 2.
         24.   Die von den Online-Verkaufern bevorzugte Versandmethode ftlr Fentanyl~
  Produkte ist EMS, ein globaler Lieferdienst durch den Postbetrieb jedes Mitgliedslands. Id.
         25.   Die USA sind ein Mitglied des Grlindungsvertrags des Weltpostverbands. Als
  Mitglied haben die USA die USPS als Betreiber bestimmt, der dazu verpflichtet ist, Pakete aus

  China Ober das globale EMS-Netzwerk anzunehmen. Id. 5. Speziell, wenn Pakete von China
  Post in die USA versandt werden, durchlaufen sie ein intemationales Servicezentrum an einem
  von ftlnf Flughafen in den USA und werden von der USPS zugestellt. Id. 3-5.
         26.   Nach den Terroranschlti.gen vom 11. September waren Express~ Versandbetreiber
  (,,EVB"), einschlieBlich FedEx und UPS nach dem Handelsgesctz (Trade Act) von 2002 zur
  Erfassung von sicherheitsrelevanten fnformationen zu alien Uber ihre Netzwerke versandten
  Pakete verpflichtet. Id. 6.



         27.   Anders als die EVB ist die USPS bei der Erfossung von Sicherheitsinformationen



                                               KLAGE
                                                 4
   1480538.3
Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 40 of 49




             Rechtssache 2:18-cv-00712-DB   Dokument 2 Abgelegt am 09.07.18 Saile 5 von 13




  zu international versandten Paketen, die USPS im Inland zustellt, auf ausliindische
  Postdienstleister angewiesen. Id. 7.
        28.     Aufgrund der Verpflichtung der EVB zur Erfassung von Sicherheitsdaten,

  vermeiden alle intemationalen Onlineverkliufer lieber die Aufdeckung ihrer Fentanyl-
  Sendungen, indem sie ihre Einkaufe i.ib_er EMS versenden. Id. 8.
        29.     Vor dem Tod von G.S. war es China Post, EMS und USPS bekannt, dass
  chinesische Onlineverkiiufer Fe-ntanyl-Produkte an Amerikaner versenden, die ihre Dienste
  nutzen.
       30.     Die von China Post, EMS und USPS angebotenen Versanddienste waren filr die
  Onlineverkaufer von Fentanyl in China wesentlicher und unverzichtbarer Bestandteil des
  Vertriebs von U-47700 in den USA.
       31.     Nach bestem Wissen und Gewissen lieferte die USPS am 26. August 2016 um l :46
  Uhr das fur G.S. todliche U-47700.
       32.     Um ihre Aufdeckung als internationale Verkiiufor von Fentanyl-Produkten durch

 die Vollstreckungsbehorden zu vermeiden, handelten die Verkfa1fer Fentanyl nur im Darknet,
  indem sie die Zahlung in Kryptowahrungen akzeptie1te11 und ihre Fentanyl-Produkte iiber EMS

 versandten.
       33.     Zu dem Zeitpunkt, als die Beklagten das Rauschmittel U-47700 an C.S. und J.A.
 versandten, vermarkteten, vertrieben, verkauften und/oder beforderten, wussten sie oder Mitten

 wissen milssen, <lass minde(jahrige Kinder U-47700 kauften.

       34.     Zu dem Zeitpunkt, als die Beklagten das Rauschmittel U-47700 an C.S. und J.A.
 versandten, vermarkteten, vertrieben, verkauften und/oder beforderten, wussten sie, class es sich

 um eine Droge der Klasse I handelte oder handeln musste.




       35.     Zu dem Zeitpunkt, als die Beklagten das Rauschmittel U-47700 an C.S. und J.A.



                                               KLAGE
                                                 5
 1480538,3
Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 41 of 49




          Rechtssache 2: i 8-cv-00712-O8 Dokument 2 Abgelegt am 09.07 .18 Seite 6 von 13




  versandten, vermarkteten, vertrieben, verkauften und/oder befcirderten, wussten sie, dass es um
  ein Vielfaches starker war als Morph in und im Jahr 2016 zahlreiche Todesopfer gefordert hatte.
        36.    Zu   dem Zeitpunkt, als die Beklagten <las Rauschmittel U-47700 an C.S. tmd J.A.
  versandten, vennarkteten, vertrieben, verkauften und/oder befflrderten, wussten sie, class U-
  47700 so unverhaltnismtif~ig gefll.hrlich ist, dass die Einnahme bereits kleinster Mengen zum

  Tod flihren kann.
        ERSTER KLAGEGRUND: VERSCHULDENSUNABHANGIGE HAFTUNG

        37.    Die Kliiger nehmen die vorstehenden Anschuldigungen <lurch Bezugnahme so in
  die Klage auf, als ob sie vollstandig darin aufgeruh1t wiiren.
        38.    Die Beklagten waren am Vennarktungs-, Vertriebs-, Verkaufs-, Versand- und
  Transportgeschiift von U-4 7700 beteiligt und vermarkteten, vertrieben, versandten,
  transportierten und verkauften U-4700 (auch bekannt als ,,Pink" or ,,Pinky").
        39.    U-47700 wurde in einem fiir die Offentlichkeit und die Verkehrskreise, denen

  Klager und G.S. angeh5rten, unangemessen gefahrlichen Zustand in den Handelsverkehr
  gebracht
        40.    Jeder der Beklagten hatte die Pflicht, sichere Pmdukte in den Verkehr zu bringen,
  auch durch die Vermarktung, den Vertrieb, Verkauf, Versand und Transport von U-47700, das
  nicht unverhaltnismaBig gefahrlich war, wenn es zur bestimmungsgemill3en Verwendung und
  flir aHe vorhersehbaren Verwendungszwecke angeboten worden ware.




         41.   Die Beklagten wussten oder konnten davon ausgehen, dass das Mittel U-4 7700, das
   sie <lurch Vermarktung, Vertrieb, Verkauf, Versand und Transport in den Verkehr brachten,


                                               KLAGE
                                                 6
   1480538.3
Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 42 of 49




              Rechtssache 2:18-cv-00712-O8 Dokument 2 Abgelegt am 09.07.18 Seite 7 von 13




  beworben wurde, um Verbraucher und Konsumenten im US-Bundesstaat Utah zu erreichen und
  dicsc in der Tat auch in unverandertem Zustand erreichte von der Entwicklung und Herstellung
  ilber die Zeit, in der die Drogen verkauft und versandt oder transportiert wurden.
         42.     Zu der Zeit, als U-47700 in den Verkehr gelangte, war es in einem
  unverhaltnismaBig       gefahrlichen     Zustand.   U-4 7700   war   aus   zahlreichen    (Minden
  unverhliltnismiiBig gefahrlich, einschlieBlich, aber nicht beschrankt auf die folgenden Grlinde:
                 a.    U-47700 war bei bestimmungsgemaBer Verwendung unverhaltnismaBig
         gefahrlich;
                 b.    U-47700 wurde zu einem           unverhaltnismiiBig gef'ahrlichen Produkt
        entwickelt;
                c.     Mit U-4 7700 wurde ein unverhaltnismaBig geflihrliches Produkt hergestellt;
                d.     U-47700 wurde nur unzureichend getestet;
                e.     U-47700     wurde    nicht als   unverhaltnismaBig    gefahrliches   Produkt
        gekennzeichnet;
                t:     U-4 7700 wurde nicht als unverhaltnismaBig geflihrliches Produkt vermarktet;
                g.     U-47700 wurde ungeachtet des Wissens um seine unverhaltnismiiBige
        Getahrlichkeit vertrieben;

                h.     U-47700 wurde ungeachtet des Wissens um seine unverhliltnismaBige
       · Gefahrlichkeit verkauf;
                i.     U-47700 wurde ungeachtet des Wissens -um seine unverhaltnismal3ige

        Gefahrlichkeit versandt und transpmtiert.


        43.     Als U-47700 zu vemi.inftigerweise vorhersehbaren Zwecken verwendet wurde,

  stellte es ein hohes Todesfallrisiko dar, das ein einfacher vemi.inftiger Mensch nicht erwarten
  wi1rde.
        44.     Die Beklagten wussten oder batten wissen mussen, <lass fur Menschen wie die


                                                KLAGE
                                                  7
  1480538.3
        Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 43 of 49




                   Rechtssache 2:18-cv-00712-DB Dokument 2 Abgelegt am 09.07.18 Seite 8 von 13




          Klager und G.S., die U-47700 konsumierten oder einnahmen selbst bei kleinen Mengen des
          Produkts ein hohes Todesfallrisiko bestand, haben es jedoch versaumt, da,; Produkt
          entsprechend zu kennzeichnen oder diese Personen auf das hohe Todesfallrisiko hinzuweisen.
                 45.   U-47700 war unverhaltnismaBig gefahrlich zu dem Zeitpunkt, -a:ls die Beklagten es
          in den Verkehr brachten.
                 46.   Es war davon auszugehen, dass U-47700 ohne wesentliche Anderung des Zustands,
          in dem es in den Verkehr gebracht wurde, den Endabnehmer erreichen wilrde und diesen auch
          tatsachlich erreichte.
                 47.   Die Beklagten wussten oder Mitten vemiinftigerweise um die unverhaltnismaBige
          Gefahr wissen mlissen, die vom Konsum und Vertrieb von U-47700 ausging.
                 48.   Der unverhaltnismaBig gefahrliche Zustand von U-47700 und <las Versaumnis, das
          Produkt mit angemessenen Wamhinweisen zum l10hen Sterblichkeitsrisiko zur versehen, waren
          die unmittelbare und naheliegende Ursache fllr den Tod des minderjahrigen Sohns der Klager
          G.S.
                 49.   AuBerdem war der unverhaltnismat3ig gefahrliche Zustand von U-47700 das
          Ergebnis eines vorsatzlich boswilligen oder vorsatzlich betrUgerischen Verhaltens oder eines
          Verhaltens, das eine wissentliche und rlicksichtslose Gleichgilltigkeit und Missachtung der
          Rechte und Sicherheit anderer offonbarte, was durch klare und liberzeugende Beweise im
          Verfahren belegt wird.       Dementsprechend      haben    Klager gemaB     §78-B-8-201    des
          kommentierten Gesetzes des Bundesstaats Utah Anspruch auf Sirafachadenersatz.



!   '

              ZWITER KLAGEGRUND: NACHLASSIGKEI'f /GROBE FAHRLASSIGKEIT
                 50.   Die Klager nehmen die vorstehenden Anschuldigungen durch Bezugnahme so in
          die Klage auf, als ob sie vollstandig darin aufgefuhrt wiiren.
                 51.   Zu jeder relevanten Zeit hatten die Beklagten die Pflicht, sichere Produkte in den


                                                      KLAGE
                                                        8
           1480538.3
Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 44 of 49




               Rechtssache 2:18-cv-00712-DB Dokument 2 Abgelegt am 09.07.18 Seite 9 von 13




  Verkehr zu bringen, auch durch die Vermarktung, den Vertrieb, Verkauf, Versand und
  Transport von U-47700, das nicht unverhaltnismaBig gefahrlich war, wenn es zur
  bestimmungsgemaBen Verwendung und fur alle vorhersehbaren Verwendungszwecke
  angeboten worden ware.
         52.      Die Beklagten brachten U-47700 fahrlassig in den Verkehr und untertiel3en es, das
  Produkt mit angemessenen Warnhinweisen zu den unzumutbarnn Gefahren und dem hohen
  Sterblichkeitsrisiko zu versehen, das bei bestimmungsgemaBem Gebrnuch von U-47700
  ausgeht und zum Tod von G.S. gefilhrt hat.
         53.      Die Beklagten waren gegeni.iber jedem Konsumenten verpflichtet, zu verhindem,
  <lass U-4700 in den Verkehr gelangt, insbesondere in die Hande von Minderjahrigen wie G.S.
         54.     Die Beklagten wussten oder hatten Grund zur Annahme, <lass die Klager und G.S.,
  als Mitglieder der breiten Offentlichkeit nichts vom Sterblichkeitsrisiko, <las von U-4700
  ausgeht, gehort hatten, wie in dieser Klageschrift beschrieben.
         55.     Die Beklagten versliumten es, mit der gebotenen Sorgfalt vorzugehen, als sie U-
  4700 in den Verkehr brachten und die Nachllissigkeit und grobe Fahrlassigkeit der Beklagten
  war eine direkte und unmittelbare Ursache filr den Tod von G.S.
        56.      AuBerdem offenbart sich im Verhalten der Beklagten eine wissentliche und
  ri.lcksichtslose GleiehgUltigkeit und Missachtung der Rechte anderer, wie im Prozess mit klaren
  tmd Uberzeugenden Beweisen belegt wird. Dementsprechend haben Klager gema.13 §78B-8-201
  Anspruch auf Strafschadenersatz aufgrund der groben Fahrlassigkeit der Beklagten.


     DRITTER KLAGEGRUND: UNGEWOHNLICH GEFAHRLICHE TATIGKEIT
        57.      Die Klager nehmen die vorstehenden Anschuldigungen durch Bezugnahme so in
  die Klage auf, als ob sie vollstandig darin aufgefilhrt waren.
        58.      Wie in dieser Klageschrift beschrieben, waren die Handlungen und Tatigkeiten
  ungewohnlich und gefahrlich.



                                                KLAGE
                                                  9
  1480538.3
    Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 45 of 49




              Rechtssache 2:18-cv-00712-D8 Dokument 2 Abgelegt am 09.07.18 Selte 10 von 13




            59.     Die Beklagten wussten, dass das Inverkehrbringen von U-47700 mit einem l10hen
      Todesfallrisiko fur G.S. und andere minde1jahrige Kinder verbund.en war.
            60.     Da die Handlungen und Aktivitaten der Beklagten ungewohnlich getahrlich waren,
      haften sie fur den Tod von G.S., unabhangig davon, ob sie mit angemessener SorgfaH vorgingen
      oder nicht.
               VIERTER KLAGEGRUND: ZIVILRECHTLICHE VERSCHWORUNG

            61.     Die KHiger nehmen die vorstehenden Anschuldigungen <lurch Bezugnahme so in
      die Klage auf, als ob sie vollstandig darin aufgefllhrt wiiren.
            62.     Wie in dieser Klage beschrieben, bedarf es bei der Entwicklung, Herstellung, dem
      Vertrieb, Versand und Transport der gefiihrlichen Produkte, die Gegenstand dieses
      Rechtsstreits sind, einer Interessengemeinschaft von mindestens zwei Personen. Die Beklagten
      in dieser Klage sind Mitglieder dieser lnteressengemeinschaft.
            63.     Die Beklagten haben sich ein gemeinsames Ziel gesetzt, namlich die Entwicklung,
      Herstellung, Vertrieb, Versand und Transpoit von U-4 7700 und ahnlicher Produkte, was die
      Mitglieder der Gemeinschaft bereichert.
             64.    Die Beklagten erzielten eine Einigung in Bezug auf ihr Ziel oder ihre
      Vorgehensweise.
             65.    Im Bestreben, dieses gemeinsame Ziel zu erreichen, haben die Beklagten eine oder
      mehrere offenkundige, rechtswidrige Handlungen begangen.


             66.    Die Klager haben als direkte und unmittelbare Folge der offenkundigen
      rechtswidrigen Handlungen, die von den Bcklagten in dem Bestreben nach Verwirklichung
       ihres gemeinsamen Ziels begangen wurden, Schaden erlitten.
i                                           SCHADENERSATZ



             67.    Ats direkte und unmittelbare Folge der Handlungen, Aktivitaten und sonstigen



                                                    KLAGE
                                                      10
       1480538.3
Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 46 of 49




              Rechtssache 2:18-cv-00712-DB Dokument 2 Abgelegt am 09.07.18 Seite 11 von 13




  Fehiverhaltens der Beklagten, haben die Kliiger einen Schaden von ilber 10 Millionen Dollar

  erlitten, einschlieBlich aber nicht beschrankt auf folgende Schaden:

                 a.    Allgemeinen Schadenersatz aufgrund der rechtswidrigen Tatung von G.S. in

         angemessener Htihe;

                 b.    Schadenersatz fur den Tod von G.S. filr samtliche Schaden aufgnmd der

         rechtswidrigen und schuldhaften Tatung von G.S;

                 c.    Schadenersatz ftir G.S. aufgrund von Korperverletzung;

                 d.    Schadenersatz fiir G.S. aufgrund von Vermogensschaden;

                 e.    Schadenersatz fiir den Verlust von FUrsorge, Trost und Gesellschaft von G.S.



                 f.    Schadenersatz fur seelisches Leid;

                 g.    Finanzieller    Schadenersatz        flir   Behandlungs-,      Bestattungs-,

        Feuerbesta:ttungs~ und sonstige entstandene Auf\vendungen in angemessener Hohe;

                 h.    Sonstiger finanzieller Schadenersatz in gesetzlich zulassigem Rahmen;

                 i.    Vor- und nachprozessuale Zinsen, im gesetzlich zulassigen Rahmen;

                 j.    Kosten, Ausgaben und AnwaltsgebUhren im gesetzlich zuHissigen Rahmen;

                 k.    Strafschadenersatz oder Schadenersatz mit abschreckenderWirkung;

                 I.   Negative Anweisungen an die Jury aufgrund der Vemichtung von

        Beweismitteln;

                 m.    Bezifferbare Schaden, die aus der Vemichtung von Beweismitteln entstanden

        sind; und

                 n.    Weitere Entschadigungen, die unter diesen Umstanden als gerecht und

        angemessen erachtet werden konnen.

        68.      Die Fahrlassigkeit und Unachtsamkeit der Beklagten waren so grob fahrHissig und

  schuldhaft, dass diese Handlungen und Versaumnisse Rilcksichtslosigkeit und Mutwilligkeit

  darstellen unter volliger Missachtung des Lebens und der Sicherheit anderer und besonders



                                               KLAGE
                                                  11
  1480538.3
      Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 47 of 49



, r

                Rechtssache 2:18-cv-00712-DB Dokument 2 Abgelegt am 09.07.18 Seite 12 von 13




        unter volliger Missachtung des Lebens und der Sicherheit der Klager und von G.S.
              69.    Die Beklagten missachteten leichtfertig Tatsachen und Umstande, die fur die
        Klager und G.S. eine unangemessene Gefahrdung darstellten und handelten vorsatzlich unter
        bewusster Missachtung oder Gleichgliltigkeit gegenilber dem Risiko oder handelten fahrlassig
        unter unangemessener Missachtung oder Gleichgultigkeit gegentlber dem Risiko.
              70.    fnfolge der Fahrlassigkeit und der groben Fahrlassigkeit und des rUcksichtslosen,
        vorsatzlichen und mutwilligen Verhaltens der Beklagten, haben die Klager Ansprnch auf
        Schadenersatz mit abschreckender Wirkung und Strafschadenersatz.
              71.    Strafschadenersatz und Schadenersatz mit abschreckender Wirkung werden in
        dieser Klage zugesprochen als Strafe der Beklagten fl.ir rilcksichtsloses und mutwilliges
        Handeln und zur Abschreckung der Beklagten und anderer Personen, solche oder 1:l.hnliche
        Handlungen zu begehen, welche die allgemeine offentliche Sicherheit getahrden.
               72.   Als direkte und unmittelbare Folge der Handlungen und Versaumnisse der
        Beklagten wie hierin angetUhrt, einschlieBlich, aber nicht beschrankt auf die Fahrlassigkeit,
        grobe Fahrlassigkeit, rucksichtsloses, vorsatzliches und mutwilliges Verhalten haben die
        Klager Anspruch auf Schadenersatz fiir konkrete Schaden, Schadenersatz mit abschreckender
        Wirkung und Strafschadenersatz.




                                            KLAGEBEGEHREN
         WESHALB, die Klliger um folgendes Urteil gegen die Beklagten bitten:

               73.   Als direkte und unmittelbare Folge der Handlungen, Aktivitaten und des sonstigen
         Fehlverhaltens der Beklagten wurde G.S. getotet. Dementsprechend wurden die Klager als
         Eltern und gesetzliche Erben aufgrund rechtswidriger Toumg und als Vertreter von G.S.



                                                    KLAGE
                                                      12
         1480538.3
        Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 48 of 49



I   •


                      Rechtssache 2:18-cv-00712-DB Dokument 2 Abgelegt am 09.07.18 Seite 13 von 13




          entschMigt. Die KW.ger haben Anspruch auf Schadenersatz von Uber 10 Mio. Dollar ftir
          folgende Schaden in dieser Sache, deren Hohe im Verfahren nachzuweisen ist:
                         a.     Verlust von Fiirsorge, Schutz, Gemeinschaft:, Verbindung, Beratung und
                 Gesellschaft;
                         b.     Verlust emotionaler Untersti.itzung und emotionaler Beteiligung;
                         c.     Verlust des hedonischen Werts von G.S. Leben;
                         d.     Strafschadenersatz oder Schadenersatz mit abschreckenderWirkung;
                         e.     Fur vor- und nachprozessuale Zinsen;
                         f.     Fur die hier entstandenen Kosten der Klage;

                         g.     Fur weitere Entschadigungen, die das Gericht als gerecht und angemessen
                 erachtet.
                              FOIIDERUNG EINES SCHWURGERICHTSVERF'AHRENS

          Die Klager fordern, class ein Schwurgericht Uber die oben genannten Fragen und
          Anschuldigungen entscheidet.

          am helitigen 7. September 2018.


                                               ,JONES WALDO HOLBROOK & MCDONOUGH, P..C.

                                                               Isl .      J.        Angus          Edwards

                                                               Jeffrey D. Gooch
                                                               J. Angus Edwards
                                                               Rechtsanwalte der Klager




                                                        KLAGE
                                                          13
          1480538.3
                                                                                               Case 2:18-cv-00712-DB-DBP Document 21 Filed 03/14/19 Page 49 of 49

                                   \i I ::> I UNION
                                     i                                                                                                                                         08.03.19    15.0
                                        ti. POSTALE
                                                                                                         .f i   fifP'PJ! tff,.ii' :I l 1I 1tH!!!;i, 'JfN!•
                                                                                                                                                        . 'l!Jhfi i l l Wfll
                                                                                                                                                                   1           CH - 3000   PRIORi-
                                 ,;).? ::, UNIVERSELLE                                                           ',·,·                        ·,
                                                                                                                                                                               Bern 15

                                                    3000 BERNE 15
                                                    SUISSE                                                                                                                     2021649



          }sRiee1r11111E '.-
          ;:_Pa,.avion                         By"Ai; Mail ·Fl~gpost \
          ~ : "'1;   •   ,   -   :   ,-   ,   I '    •   ~   , l   ,'   ~   , l   c 1:   "J




fR 1~/i1li1Ji1111111111111111m
l,.
I Recommande
      Eltranger
-.SWJSSPOST:}
                                          RM 235 145 730 CH
                                          Please scan - Signature required
                                          Veuillez scanner - Remise contre Signature
                                                                                              Mr D Mark Jones
                                                                                              Clerk of Court
                                                                                              United States District Court for the District of Utah
                                                                                              351 'South West Temple, Rm. 1'.100
                                                                                              SALT LAKE CITY, UTAH 84101
                                                                                              UNITED STATES OF AMERICA




          Form. Bl 1.60.7 (3.98) 5000-2018
